Dismissed and Opinion Filed January 3, 2020




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00509-CV

  WAL-MART ASSOCIATES, INC., WAL-MART STORES TEXAS, LLC, DBA WAL-
   MART STORES TEXAS 2007, LLC, WAL-MART STORES TEXAS, LLC DBA
       WALMART NEIGHBORHOOD MARKET #5624, ET AL., Appellants
                                 V.
                      PEDRO GARCIA, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-19-00329

                              MEMORANDUM OPINION
                           Before Justices Molberg, Reichek, and Evans
                                   Opinion by Justice Molberg


       Before the Court is Appellants’ Unopposed Motion to Lift Stay and to Dismiss with

Prejudice, which states the parties recently settled this dispute at mediation. The Court had

previously stayed all proceedings in the trial court pending resolution of the appeal or further order

of this Court. Appellants’ motion does not describe any agreement between the parties regarding

appellate costs and does not attach any settlement agreement.

       We grant Appellants’ motion, lift our prior order of June 4, 2019, and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Costs will be taxed against Appellant, subject to any agreement

between the parties for a different apportionment of costs. See TEX. R. APP. P. 42.1(d).
      Having dismissed the appeal at Appellant’s request, our mandate will issue forthwith.


                                               /Ken Molberg//
                                               KEN MOLBERG
                                               JUSTICE




190509f.p05




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 WAL-MART ASSOCIATES, INC., WAL-                   On Appeal from the 160th Judicial District
 MART STORES TEXAS, LLC, DBA                       Court, Dallas County, Texas
 WAL-MART STORES TEXAS 2007,                       Trial Court Cause No. DC-19-00329.
 LLC, WAL-MART STORES TEXAS,                       Opinion delivered by Justice Molberg.
 LLC DBA WALMART                                   Justices Reichek and Evans participating.
 NEIGHBORHOOD MARKET #5624, ET
 AL., Appellants

 No. 05-19-00509-CV        V.

 PEDRO GARCIA, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee PEDRO
GARCIA recover his costs of this appeal from appellants WAL-MART ASSOCIATES, INC.,
WAL-MART STORES TEXAS, LLC, DBA WAL-MART STORES TEXAS 2007, LLC, WAL-
MART STORES TEXAS, LLC DBA WALMART NEIGHBORHOOD MARKET #5624, ET
AL.


Judgment entered this 3rd day of January 2020.




                                             –3–